DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the request for continued examination and amended application filed on 10/26/2020.
Claims 1-2, 11-12, and 20 are amended.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iorio (U.S. Patent Application Publication 2014/0149084 A1; hereinafter “Iorio”) in view of Sturrock (U.S. Patent Application Publication 2009/0089027 A1; hereinafter “Sturrock”).
This action is made Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iorio (U.S. Patent Application Publication 2014/0149084 A1; hereinafter “Iorio”) in view of Sturrock (U.S. Patent Application Publication 2009/0089027 A1; hereinafter “Sturrock”).
Regarding claim 1, Iorio discloses:
One or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors to generate a spectrum of design solutions, by performing the steps of: (Iorio: FIG. 1, Endpoint Machine 110-0 and Sever Machine 120, both include processing units (111 and 121), I/O Devices (112 and 122), Memory (103 and 123), with an Interface 114 and Design specification 115 and 124)
synthesizing a problem specification based on input associated with a design problem, wherein the problem specification indicates at least one design criterion; (Iorio: FIG. 2, Design Specification 115, which includes Objectives 200, Constraints 202);
determining a classification for the problem specification …(Iorio: FIG. 2, Design Engine 124, including a Classification Engine 204; paras. [0034]-[0035] “In practice, classification engine 204 classifies design specification 115 by computing a distance value between design specification 115 and each stored design specification 207 within design space 141. Classification engine 204 then identifies a number of stored design specifications 207 within a threshold distance of design specification 115. The threshold itself could be generated, for example, based on a level of uncertainty that the end-user specifies or based on the density of the region of design space 141 where problem specification 115 falls.”) 
based on the classification of the problem specification, identifying within a database at least a first approach from a plurality of approaches for solving the problem specification, wherein each approach included in the plurality of approaches in the database comprises a different process for generating three-dimensional geometry for solving the problem specification; (Iorio: FIGs. 2, Design Engine 124, including a Classification Engine 204; FIGs. 3-5,  paras. [0034]-[0039] “classification approach implemented by classification engine 204 is described in greater detail below in conjunction with FIGS. 4-5. Once classification engine 204 identifies one or more stored design strategies 208, execution engine 205 then executes those identified design strategies to generate geometry that reflects design specifications 115.”; para. [0039] “Geometry kernels 301 include various algorithms for generating geometry based on the set of parameters received from optimization algorithms 300. In particular, each geometry kernel 301 sets forth procedural techniques for adding material to and/or removing material from a three dimensional (3D) space.”)
generating a spectrum of design solutions for the first approach, wherein the spectrum of design solutions comprises a plurality of design solutions, each design solution in the spectrum of design solutions representing a different instance of three-dimensional geometry that satisfies the at least one design criterion; and (Iorio: FIGs. 2, Design Engine 124, including a Classification Engine 204; FIGs. 3-6,  paras. [0034]-[0040] “Analysis tools 302 include tools for analyzing the performance of a given geometry in a variety of different scenarios. Analysis tools 302 may include physical simulation programs, design validation packages, and other design evaluation engines. The specific collection of analysis tools 302 included within stored design strategy 208 may be derived from the class of design problem associated with the stored design specification 207 for which stored design strategy 208 was previously implemented.”; para. [0043] “Referring back now to FIG. 2, once 
displaying, via a graphical user interface (GUI), the spectrum of design solutions for the first approach. (Iorio: FIG. 1, Endpoint Machine 110-0 and Sever Machine 120, both include processing units (111 and 121), I/O Devices (112 and 122), Memory (103 and 123), with an Interface 114 and Design specification 115 and 124; para. [0043] “Referring back now to FIG. 2, once classification engine 204 selects one or more stored design strategies 208, execution engine 205 executes those stored design strategies 207 in the iterative fashion described above to generate a range of geometries that meet design specification 115. With this approach, classification engine 204 and execution engine 205 are configured to interoperate to achieve the general functionality of design engine 124. Once a spectrum of feasible designs has been identified through the above techniques, design engine 124 may interact with interface 
However, Iorio does not appear to expressly disclose: by implementing at least one of an artificial neural network or a machine learning technique;.
However, in a similar field of endeavor, modeling with classification, Sturrock teaches by implementing at least one of an artificial neural network or a machine learning technique; (Sturrock: para. [0067] “As will be readily appreciated from the subject specification, simulation tools can employ classifiers that are explicitly trained (e.g., via a generic training data) as well as implicitly trained (e.g., via observing user behavior, receiving extrinsic information). For example, SVM's can be configured via a learning or training phase within a classifier constructor and feature selection module. In other words, the use of expert systems, fuzzy logic, support vector machines, greedy search algorithms, rule-based systems, Bayesian models (e.g., Bayesian networks), neural networks, other non-linear training techniques, data fusion, utility-based analytical systems, systems employing Bayesian models, etc.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Iorio (directed to modeling of problem classifications and solution generation) and Sturrock (directed to known methods of problem classification in modeling) and arrived at using an artificial neural Sturrock: para. [0067]).
Regarding claim 2, Iorio in view of Sturrock discloses all of the features with respect to claim 1 as outlined above and further Iorio in view of Sturrock discloses:
wherein identifying within the database at least the first approach comprises identifying different approaches for solving the problem specification that are included in the database and are associated with the classification of the problem specification. (Iorio: FIGs. 2, Design Engine 124, including a Classification Engine 204; FIGs. 3-6,  paras. [0034]-[0039] “classification approach implemented by classification engine 204 is described in greater detail below in conjunction with FIGS. 4-5. Once classification engine 204 identifies one or more stored design strategies 208, execution engine 205 then executes those identified design strategies to generate geometry that reflects design specifications 115.”; para. [0039] “Geometry kernels 301 include various algorithms for generating geometry based on the set of parameters received from optimization algorithms 300. In particular, each geometry kernel 301 sets forth procedural techniques for adding material to and/or removing material from a three dimensional (3D) space.”; para. [0043] “Referring back now to FIG. 2, once classification engine 204 selects one or more stored design strategies 208, execution engine 205 executes those stored design strategies 207 in the iterative fashion described above to generate a range of geometries that meet design specification 115. 
Regarding claim 3, Iorio in view of Sturrock discloses all of the features with respect to claim 1 as outlined above and further Iorio in view of Sturrock discloses:
wherein generating the spectrum of design solutions for the first approach comprises:
executing the first approach with a first set of input parameters to generate a first design solution to include in the spectrum of design solutions; and executing the first approach with a second set of input parameters to generate a second design solution to include in the spectrum of design solutions. (Iorio: FIGs. 2, Design Engine 124, including a Classification Engine 204; FIGs. 3-6,  paras. [0034]-[0039] “classification approach implemented by classification engine 204 is described in greater detail below in conjunction with FIGS. 4-5. Once classification engine 204 identifies one or more stored design strategies 208, execution engine 205 then executes those identified design strategies to generate geometry that reflects design specifications 115.”; para. [0039] “Geometry kernels 301 include various 
Regarding claim 4, Iorio in view of Sturrock discloses all of the features with respect to claim 1 as outlined above and further Iorio in view of Sturrock discloses:
evaluating a first design solution included in the spectrum of design solutions to generate first evaluation results; evaluating a second design solution included in the spectrum of design solutions to generate second evaluation results; and (Iorio: FIGs. 2, Design Engine 124, including a Classification Engine 204; FIGs. 3-6,  paras. [0034]-[0039] “classification approach implemented by classification 
generating the graphical user interface (GUI) that displays a comparison between the first evaluation results and the second evaluation results. (Iorio: FIGs. 2, Design Engine 124, including a Classification Engine 204; FIGs. 3-6,  para. 
Regarding claim 5, Iorio in view of Sturrock discloses all of the features with respect to claims 1 and 4 as outlined above and further Iorio in view of Sturrock discloses:
wherein evaluating the first design solution comprises evaluating manufacturability of the first design solution, evaluating the second design solution comprises evaluating manufacturability of the second design solution. (Iorio: para. [0039] “Geometry kernels 301 may also set forth manufacturing techniques derived from realworld manufacturing processes. For example, a given geometry kernel 301 could represent a lathe manufacturing technique where material would be removed from geometry along a radially symmetric path. As a general matter, geometry kernels 
Regarding claim 6, Iorio in view of Sturrock discloses all of the features with respect to claims 1 and 4-5 as outlined above and further Iorio in view of Sturrock discloses:
wherein the comparison between the first evaluation results and the second evaluation results indicates relative manufacturability of the first design solution and the second design solution. (Iorio: para. [0039] “Geometry kernels 301 may also set forth manufacturing techniques derived from realworld manufacturing processes. For example, a given geometry kernel 301 could represent a lathe manufacturing technique where material would be removed from geometry along a radially symmetric path. As a general matter, geometry kernels 301 may reflect any computer-implemented technique for generating and/or modifying a 3D model of a structure.”; where having manufacturability being a potential criteria, Iorio teaches a comparison of metrics between design solutions; FIGs. 2, Design Engine 124, including a Classification Engine 204; FIGs. 3-6,  para. [0043] “Referring back now to FIG. 2, once classification engine 204 selects one or more stored design strategies 208, execution engine 205 executes those stored design strategies 207 in the iterative fashion described above to generate a range of geometries that meet design specification 115. With this approach, classification engine 204 and execution engine 205 are configured to interoperate to achieve the general functionality of design engine 124. Once a spectrum of feasible designs has been identified through the above techniques, design engine 124 may interact with interface engine 114 to display those 
Regarding claim 7, Iorio in view of Sturrock discloses all of the features with respect to claim 1 as outlined above and further Iorio in view of Sturrock discloses:
wherein the first approach comprises a parametric modeling tool. (Iorio: para. [0039] “As a general matter, geometry kernels 301 may reflect any computer-implemented technique for generating and/or modifying a 3D model of a structure. Various properties and characteristics of geometry generated by geometry kernels 301 may be analyzed using analysis tools 302.”; para. [0026] “Each such design strategy includes one or more optimization algorithms configured to generate a set of parameters that define a geometry based on problem specification 115. Each design strategy also includes one or more geometry kernels configured to procedurally generate geometry based on that set of parameters, as well as one or more analysis tools configured to analyze the performance of generated geometry in a variety of different contexts.”)
Regarding claim 8, Iorio in view of Sturrock discloses all of the features with respect to claim 1 as outlined above and further Iorio in view of Sturrock discloses:
wherein the first approach comprises procedural design synthesis methodology. (Iorio: para. [0005] “In a conventional design workflow, a designer begins by conceptualizing geometry that reflects a set of requirements or specifications. 
Regarding claim 9, Iorio in view of Sturrock discloses all of the features with respect to claim 1 as outlined above and further Iorio in view of Sturrock discloses:
wherein the first approach comprises a topology optimization algorithm. (Iorio: para. [0005] “In a conventional design workflow, a designer begins by conceptualizing geometry that reflects a set of requirements or specifications. The designer then uses a computer-aided design tool to model the conceptualized geometry. The geometry could represent a mechanical component, and electrical element, a structural member, a fluid connector, or any other type of object intended to serve some functional or aesthetic or purpose. Once the designer has modeled the geometry, a team of analysis experts performs different types of analyses to evaluate the performance of the geometry in a variety of different contexts. For example, if the 
Regarding claim 10, Iorio in view of Sturrock discloses all of the features with respect to claim 1 as outlined above and further Iorio in view of Sturrock discloses:
wherein the first approach comprises a truss optimization algorithm. (Iorio:
Regarding claims 11 and 20, incorporating the rejections of claim 1, claims 11 and 20 are rejected as discussed above for substantially similar rationale.
Regarding claim 12, incorporating the rejections of claims 2 and 11, claim 12 is rejected as discussed above for substantially similar rationale.
Regarding claim 13, incorporating the rejections of claims 3 and 11, claim 13 is rejected as discussed above for substantially similar rationale.
Regarding claim 14, incorporating the rejections of claims 4 and 11, claim 14 is rejected as discussed above for substantially similar rationale.
Regarding claim 15, incorporating the rejections of claims 5-6 and 11, claim 15 is rejected as discussed above for substantially similar rationale.
Regarding claim 16, incorporating the rejections of claims 7 and 11, claim 16 is rejected as discussed above for substantially similar rationale.
Regarding claim 17, incorporating the rejections of claims 8 and 11, claim 17 is rejected as discussed above for substantially similar rationale.
Regarding claim 18, incorporating the rejections of claims 9 and 11, claim 18 is rejected as discussed above for substantially similar rationale.
Regarding claim 19, incorporating the rejections of claims 10 and 11, claim 19 is rejected as discussed above for substantially similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129